DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-6, 8-13, and 17-23 are currently pending for examination.  Claims 7 and 14-16 are cancelled.  Claims 1-3, 6, 8-11, 13, 17-19 are currently amended.  Claims 21-23 are new.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because of the new grounds of rejection necessitated by applicants’ amendments.  See new rejections below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-10, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Flanagan et al [US 20130113618 A1] in further view of Jung et al [US 20070048084 A1].
As for claim 1, Flanagan discloses a computer-implemented method for controlling a plurality of dynamic pavement markings on a roadway (Figures 1-3), wherein the roadway comprises a first roadway sensor associated with a first road marking controller (paragraph 0028, WIRMs 102 act as sensors that communicate with controller 110 (WIRM Gateway), the computer-implemented method comprising:
determining a distance between a first vehicle and the first roadway sensor (paragraphs 0028 and 0033-0035; paragraph 0033 in particular discloses determining the presence of the road user within a predetermined distance, measuring relative signal strength, and determining a location.  These teachings/showings read on the claimed determining distance.) and a distance between a second vehicle and a second roadway sensor (see paragraphs 0005 and 0007); 
determining a size of the first vehicle and a size of the second vehicle, wherein the size of the second vehicle is larger than the size of the first vehicle (paragraphs 0034-0035; Flanagan teaches that the roadway sensors are configured to determine the size and type of vehicles from a presence indicator signal.  The roadway sensors would obviously gather information for the vehicle that it was communicating with.  More specifically, the first roadway sensor would obtain size information for the first vehicle and the second roadway sensor would obtain information about the size of the second vehicle.  Further 
controlling, based at least in part on the distance between the vehicle and the first roadway sensor and other information associated with the first vehicle, a first plurality of optical elements on the roadway to create a first illuminated roadway lane around the first vehicle (paragraphs 0034-0035); and
controlling, based at least in part on the distance between the second vehicle and the second roadway sensor and the size of the second vehicle, a second first plurality of optical elements on the roadway to create a second illuminated roadway lane round the second vehicle (see paragraphs 0005, 0007, and 0034-0037; the skilled artisan would have recognized that the roadway sensors/light would illuminate to create a roadway lane for first vehicle and the second vehicle.  The invention would not be useful if it would only operate in response to one vehicle.).

Flanagan does not specifically disclose controlling the size of the first and second illuminated roadway lanes based upon the size of the first and second vehicles. In an analogous art, Jung discloses a method for controlling a plurality of dynamic pavement markings wherein the size of a vehicle is used to determine the size of the illuminated roadway lane (paragraphs 0088 and 0093).  Since Flanagan discloses using distance and other information, including the size of the vehicle, when communicating with and subsequently controlling roadway sensors/markers, it would have been obvious to the skilled artisan to modify Flanagan to include the lane widening teachings of Jung.  The modification would have been obvious because it would have allowed for emergency vehicles and/or larger vehicles to travel safely within their 
As for claim 2, Flanagan discloses further comprising determining a dynamic condition associated with the first vehicle, wherein the dynamic condition is one or more of a velocity vector of a vehicle, a date value, a time value, and a value indicative of a weather condition proximate to the first vehicle (paragraph 0035).
As for claim 3, Flanagan discloses controlling the plurality of optical elements based at least in part on the distance between the first vehicle and the first roadway sensor comprises:
receiving, from a vehicle computing system, a vehicle message comprising a vehicle identification (ID); and controlling the plurality of optical elements based at least in part on the vehicle message (paragraphs 0033-0034).
As for claim 4, Flanagan discloses determining, based at least in part on the vehicle message, a roadway marking pattern for lighting the plurality of optical elements associated with one or more roadway markers; and controlling the plurality of optical elements based at least in part on the roadway marking pattern for lighting the plurality of optical elements (paragraphs 0035-0037).
As for claim 5, Flanagan discloses receiving, via a telecommunications adaptor, an instruction set comprising instructions for controlling the plurality of optical elements; and controlling the plurality of optical elements further based, at least in part, on an instruction set received from a server associated with the first road marking controller (paragraph 0038, Instructions can be received wirelessly from WIRM gateways or from a traffic control station.).
claim 6, Flanagan discloses determining, based at least in part on a vehicle message, a vehicle type associated with the first vehicle, and controlling the plurality of optical elements based at least in part on the vehicle type (paragraphs 0034, 0036, and 0042).
As for claim 8, Flanagan discloses determining an updated distance between the vehicle and the first roadway sensor; determining the dynamic condition, wherein the dynamic condition comprises one or more of a vehicle path, a vehicle direction, and a vehicle velocity; and lighting one or more of the plurality of optical elements based at least in part on the updated distance between the first vehicle and the first roadway sensor and the dynamic condition (paragraphs 0036-00041 and 0047; the dynamic lighting condition changing as the vehicle travels along the roadway reads on the claimed limitations.).
As for claim 9, Flanagan does not specifically disclose selecting a second road marking controller based at least in part on the distance between the first vehicle and the first roadway sensor.  However, Flanagan shows that the first roadway sensor communicates with a vehicle to determine a location.  The first roadway sensor also determines a dynamic condition and lighting units are illuminated and/or extinguished as the vehicle approaches and/or passes by the roadway units.   Flanagan teaches in paragraph 0050 that the gateway controllers and the traffic management station work together to send command and communications to the roadway units.  Since the gateways are deployed at various intervals, it would have been obvious to the skilled artisan that control is passed from the first gateway controller (road marking controller) to a second gateway controller (road marking controlling) as the distance between the first roadway sensor and the vehicle increased.  In other words, it would have been obvious to the user to hand over control to a second gateway controller as the vehicle moved out of range of the first 
Claim 10 is interpreted and rejected using the same reasoning as claim 9 above.
Claim 21 is interpreted and rejected using the same reasoning as claim 1 above.
As for claim 22, Jung discloses wherein the first vehicle is traveling in front of or behind the second vehicle, and wherein the computer implemented method further comprises:
controlling the second first plurality of optical elements on the roadway to revert the second illuminated roadway lane back to a size of the first illuminated roadway lane (paragraph 0088).

Claims 11-13, 17-20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Flanagan et al in view of Jung et al as applied to the claims above, and further in view of Hawkes et al [US 8704676 B2].
As for claim 11, Flanagan discloses a computer-implemented method, comprising:
receiving, via an automotive computing system processor onboard a vehicle, a vehicle message comprising a vehicle identification (ID) associated with the vehicle (paragraph 0034); and 
broadcasting the vehicle message, via at least one wireless communications module onboard the vehicle and in communication with the automotive computing system, the vehicle message (paragraphs 0033-0034), comprising: 
a vehicle type for the vehicle (paragraph 0034).

Flanagan does not specifically disclose that the vehicle message comprises:
a lighting condition for lighting a plurality of light emitting diodes (LEDs) installed on a road and increasing or decreasing the number of illuminated roadway lanes.
As shown above, Jung discloses controlling a plurality of light emitting diodes (LEDs) based on a direction of travel of the vehicle, wherein controlling the plurality of LEDs includes increasing or decreasing a number of illuminated roadway lanes in the direction of travel (paragraphs 0087-0088, 0091 and 0093-0095).
In an analogous art, Hawkes discloses that it was known for a vehicle message to a WIRM unit to include a lighting condition for lighting a plurality of light emitting diodes installed on a road (column 7, lines 27-48).  Since Hawkes discloses that it was known in the art for a vehicle to transmit a message with a command for controlling lighting conditions, it would have been obvious to the skilled artisan to modify the invention of Flanagan as modified by Jung, to include the teaching of Hawke in the vehicle message in order to yield the predictable results of a system wherein the lighting could be quickly and conveniently controlled to act in a particular manner based on the type and size of vehicles approaching the roadway sensors/devices.
As for claim 12, the claim is interpreted and rejected using the same reasoning as claim 11 above.
As for claim 13, the claim is interpreted and rejected using the same reasoning as claim 11 above.  See also, Flanagan paragraphs 0040-0042 wherein the number of units illuminated before and after a road user reads on lane marking distance.  Both Flanagan and Jung each discloses that the vehicle type is associated with controlling the plurality of LEDs, a number of lanes associated with controlling the plurality of LEDS, or a lane color associated with 
Claim 17-20 are interpreted and rejected using the same reasoning as claims 1-4 and 11 above.
As for claim 23, Flanagan discloses wherein the processor is further configured to control the plurality of LEDs to increase or decrease a number of illuminated roadway lanes in an opposite direction of travel (paragraphs 0041 and 0047).  Jung discloses wherein increasing or decreasing the number of illuminated roadway lanes is further based on a time of day (paragraphs 0105 and 0339).  Having each of the references on hand, it would have been obvious to the skilled artisan to modify Flanagan to include the teachings of Jung in order to yield the predictable results of a system wherein the lanes could be automatically modified to reduce congestions at times where high traffic is expected.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M BLOUNT whose telephone number is (571)272-2973.  The examiner can normally be reached on M-F 9:00a - 5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan Wang can be reached on 571-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC M. BLOUNT
Primary Examiner
Art Unit 2684

/Eric Blount/Primary Examiner, Art Unit 2684